        Case 2:20-cv-05857-MMB Document 47 Filed 01/18/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


                                                :
      KEITH FETSURKA,             et al.,       :
                                                :
                           Plaintiffs           :
                                                :      Case No. - 2:20-cv-05857
             v.                                 :
                                                :
      DANIELLE OUTLAW,             et al.,      :
                                                :
                           Defendants           :


       NOTICE OF WITHDRAWAL WITHOUT PREJUDICE OF PLAINTIFFS’
              MOTION FOR PRELIMINARY INJUNCTION


      COME NOW Plaintiffs Keith Fetsurka, Timothy Sieck, Nicolas Defina, Andrew
Scott, and Firearms Policy Coalition, Inc., by and through counsel, and hereby withdraw,
without prejudice, their Motion for Preliminary Injunction.

Dated: January 18, 2021                      Respectfully submitted,

                                             Attorneys for Plaintiffs


                                              /s/ Adam Kraut
                                              Adam Kraut
                                              Attorney Id. no. 318482
                                              Firearms Policy Coalition
                                              1215 K Street, 17th Floor
                                              Sacramento, CA 95814
                                              P: (916) 476-2342
                                              E: akraut@fpclaw.org
